Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
A proper terminal disclaimer filed on November 22, 2022 is acknowledged.

			         CLAIM OBJECTION
The recited “of claim 1” in line 2 of claim 24 should be placed after “fillers”.
The recited first occurrence of “of claim 1” in line 2 of claim 25 should be deleted.
The recited “the rigid resorbable fillers” in each line 2 of claims 24 and 25 should be “the rigid resorbable filler(s)” for consistency since claim 1 recites ““the rigid resorbable filler is” and since the recited “at least one resorbable filler” would encompass alternative two fillers.
The recited “The material” in line 1 of claim 31 should be “The resorbable material” for consistency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 13 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the
invention.
The recited preamble (i.e. The rigid resorbable filler of claim 1 are) in claim 7-9, 13 and 30 would be improper and it should be “The resorbable material of claim 1, wherein the rigid resorbable filler is”.  Applicant has amended claim 15 correctly, but fails to amend the claim 7-9, 13 and 30.
Claim 1 now recites a polyglycolide or a starch granule as the filler and thus the recited “powders, fines, spheres, particles and crystalline whiskers” of claim 7 would improperly broaden at least scope of starch granule when it is chosen.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-10, 12-15, 24, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0117219 A1) in view of brochures for polydioxanone, polyglycolide and starch by ChemicalBook.
Yang et al. teach biomedical implants comprising various biodegradable polymers and blends thereof including starch, polyglycolide and polydioxanone in lines 18, 32-33 and 39 of [0064].  Yang et al. teach employing active pharmaceutical ingredients in [0068] meeting claims 14 and 15.
Although Yang et al. do not teach whether the starch and polyglycolide are fillers or not, a melting point of the polydioxanone (about 108oC, CAS No. 31621-87-1) is known to be lower than that of the polyglycolide (about 200-220oC, CAS No. 26124-68-5) and starch (about 256-258oC, CAS No. 9005-25-8) as evidenced by the brochures.   Thus, the starch and polyglycolide would be act as rigid resorbable filler(s) when blended with the polydioxanone.  Also, an obvious homogeneous melt blending of the polydioxanone with the starch and/or the polyglycolide and cooling thereof would be expected to yield a continuous matrix of the polydioxanone and dispersed starch and/or the polyglycolide filler since even the melt blending at a temperature below the melting point of the starch and/or the polyglycolide would be expected to break apart the dispersed starch and/or the polyglycolide filler yielding smaller sizes such as granules or particles.  Thus, the instant claims 7-10 and 12 would have been obvious.
Further as to claim 9: Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Further as to claim 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the polydioxanone with the starch and/or polyglycolide in obtaining biomedical implants in Yang et al. with or without the active pharmaceutical ingredients since Yang et al. teach such biodegradable polymers and blends thereof with the active pharmaceutical ingredients absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Regarding the long list of the biodegradable polymers and blends thereof taught in [0064].  A prior art reference’s teaching, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list.  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any specific formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005).

Claims 1, 7-10, 12-15, 24, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. US 2017/0021060 A1) in view of Tarcha et al. (US 2009/0163958 A1) or Peterman et al. (US 2008/0082168 A1) and further in view of brochures for polydioxanone, polyglycolide and starch by ChemicalBook.
Grunlan et al. teach shape memory polymer (SMP) scaffolds for tissue defects in abstract meeting claim 31.  Grunlan et al. teach the SMP comprises polydioxanone (claim 11) and a filler including biodegradable polymer (claim 13).  Grunlan et al. teach that the filler would improve mechanical strength, shape recovery stress and elastic modulus in [0024] which would meet claims 24 and 27-30.  Grunlan et al. further teach employing other additives including growth factors and anti-inflammatory agents in [0026] and claim 19 which would make the recited active pharmaceutical ingredients of claims 14 and 15 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant invention further recites polyglycolide or starch as a rigid resorbable filler over Grunlan et al.
Tarcha et al. teach various degradable polymers including polyglycolide (PGA) and starch in lines 2 and 7 of a right column of page 4. 
Peterman et al. also teach various degradable polymers including polyglycolide (PGA) and starch in lines 27 and 33 as well as poly-p-dioxanone in line 30 of a right column of page 4.  
A melting point of the polydioxanone (about 108oC, CAS No. 31621-87-1) is known to be lower than that of the polyglycolide (about 200-220oC, CAS No. 26124-68-5) and starch (about 256-258oC, CAS No. 9005-25-8) as evidenced by the brochures.   Thus, the starch and polyglycolide would be act as rigid resorbable filler(s) when blended with the polydioxanone since Grunlan et al. teach biodegradable polymers (encompassing those having a higher melting point than that of the polydioxanone) as the filler. The filler would be expected to have various shapes and sizes recited in the instant claims 7-9.  Thus, the instant claims 7-10 and 12 would have been obvious.
Further as to claim 9: Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
The biodegradable polymeric filer taught by Grunlan et al. would be a solid having various shapes and sizes by definition. 
Further as to claim 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the starch and/or polyglycolide taught by Tarcha et al. or Peterman et al. in Grunlan et al. as the biodegradable polymeric filler with or without the active pharmaceutical ingredients since Grunlan et al. teach employing a filler including biodegradable polymer which is well-known as taught by Tarcha et al. and Peterman et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Claims 1, 7-10, 12-15, 24, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. US 2017/0021060 A1) in view of Tarcha et al. (US 2009/0163958 A1) or Peterman et al. (US 2008/0082168 A1) and further in view of brochures for polydioxanone, polyglycolide and starch by ChemicalBook, and further in view of Weismann et al. (US 2012/0196950 A1).
	Further as to claim 9, Weismann et al. would be evidence that a filler has median particle sizes of 2 µm and 0.7 µm on [0044].
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the starch and/or polyglycolide taught by Tarcha et al. or Peterman et al. in Grunlan et al. as the biodegradable polymeric filler having the median particle sizes of 2 µm and 0.7 µm taught by Weismann et al. since Grunlan et al. teach employing a filler including biodegradable polymer which is well-known as taught by Tarcha et al. and Peterman et al. and the filler would have various particles sizes as taught by Weismann et al. absent showing otherwise.

	Claims 1, 7-10, 12-15, 24, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over by Mayer et al. (US 2007/0265704 A1) in view of brochures for polydioxanone and polyglycolide by ChemicalBook. 
	Mayer et al. teach a composition/composite comprising a biologically resorbable
polymer containing filler such as particulate, fibers and whiskers of calcium phosphate
and pharmacologically active substance at a lower portion of [0045]. Mayer et al. teach that the biologically resorbable polymer includes PGA and polydioxanones and mixed
polymers thereof at an upper portion of the [0045].
The instant invention further recites a mixture of polydioxanone with the starch and/or polyglycolide as the filler over Mayer et al.  
 Mayer et al. teach employing the mixed polymers and thus a mixture of polydioxanone and polyglycolide would have been obvious.   See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
A melting point of the polydioxanone (about 108oC, CAS No. 31621-87-1) is known to be lower than that of the polyglycolide (about 200-220oC, CAS No. 26124-68-5) as evidenced by the brochures.   Thus, the polyglycolide would be act as rigid resorbable filler(s) when the art well-known melt-blending with the polydioxanone and cooling thereof is utilized which would be expected to yield the polyglycolide having a higher melting point than that of the polydioxanone dispersed as the filler in the polydioxanone inherently.  The filler (i.e., the polyglycolide) would be expected to have various shapes and sizes recited in the instant claims 7-9.  Thus, the instant claims 7-10 and 12 would have been obvious.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Mayer et al.  In re Best, 195 USPQ 430, 433 (CCPA 1977).   
Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure.  Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a mixture of polydioxanone and polyglycolide in Mayer et al. since Mayer et al. teach that the biologically resorbable polymer includes PGA and polydioxanones and mixed polymers thereof absent showing otherwise.
Further as to claim 9: Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Further as to claim 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Applicant asserts that the entire composition of the instant claims doesn’t contain any inorganic fillers, but the instantly recited “comprising” in line 2 of claim 1 would permit presence of other components such as inorganic fillers contrary to the assertion.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Such presence of the other components is also taught at page 5 of the instant specification. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762